DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 01/04/2021 and Applicant’s request for reconsideration of application 15/205947 filed 01/04/2021.
Claims 1-7 have been examined with this office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ghosh (PGPub Document No. 20050156026) in view of Sharp (PGPub Document No. 20160012465) in further view of Kuhl (U.S. Patent No. 8384519) in further view of Ikuta (U.S. Patent No. 8698676).


As per claim 1, Ghosh teaches a peripheral device (chip card, Figure 1, element 110)) configured to be coupled in a mobile and removable manner to an electronic payment terminal comprising a contactless communication circuit (shown in Figure 1), said peripheral device comprising;
at least one first portion of said contactless communication circuit of said electronic payment terminal ([0007] [0017]), characterised in that said peripheral device comprises at least one connector that cooperates, when said peripheral device is coupled to said electronic payment terminal (shown in Figure 1), with said connectors forming wireline communication between said first portion of the contactless communication circuit of said peripheral device and said electronic payment terminal ([0007] [0017]) , wherein said peripheral device corresponds to a protective case configured to be coupled to said electronic payment terminal ([Figure 1, element 112]).

Ghosh does not teach with at least one complementary connector on said electronic payment terminal or , wherein said peripheral device corresponds to a protective case of said electronic payment terminal.

Sharp teaches with at least one complementary connector on said electronic payment terminal ([0221] [0820-0828]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Sharp with that of Ghosh to more advantageously provide a variety of capabilities including, but not limited to, serving as equivalent means to physical or digital currency, tickets, passes, coupons, shopper loyalty cards, and other forms of purchasing media used by consumers and accepted by various vendors/entities. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Kuhl teaches wherein said peripheral device corresponds to a protective case of said electronic payment terminal (RFID Tag Reader Device [Figure 2, element 600] [column 7, lines 5-25] which has a separate housing from terminal 1. ).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Kuhl with that of Ghosh to since the RFID tag functionality provides the physical advantages of a passive RFID tag, which does not require any internal power supply. This is in clear contrast to the 


Ikuta teaches the peripheral device comprises at least two hinged portions that allow the electronic payment terminal to have at least two separate positions for use ([Figure 1] [Figure 3a, element 40 and 41] [column 4, lines 12-24] [column 8,l ines 1-6]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Ikuta with that of Ghosh in order to have the advantages in both the high displaying quality of a large screen and excellent portability of a small-sized hand-held electronic device can be attained. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, 
Ghosh does not teach the claim limits.

Sharp teaches peripheral device according to claim 1, wherein said first portion of the contactless communication circuit comprises an antenna able to receive data and said data received by said antenna transits via said wireline communication to at least one processing module arranged on said communication terminal ([0178-0191] [0196] [0652] [0720] [0754] [0842] [0917] [1031] [1198] [1239] [1307]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Sharp with that of Ghosh to more advantageously provide a variety of capabilities including, but not limited to, serving as equivalent means to physical or digital currency, tickets, passes, coupons, shopper loyalty cards, and other forms of purchasing media used by consumers and accepted by various vendors/entities. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 

As per claim 3, 
Ghosh does not teach the claim limits.

Sharp teaches device according to claim 2, that wherein said antenna is arranged on a transparent portion of said peripheral device ([0178-0191] [0196] [0652] [0720] [0754] [0842] [0917] [1031] [1198] [1239] [1307]).

It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Sharp with that of Ghosh to more advantageously provide a variety of capabilities including, but not limited to, serving as equivalent means to physical or digital currency, tickets, passes, coupons, shopper loyalty cards, and other forms of purchasing media used by consumers and accepted by various vendors/entities. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


As per claim 4, an electronic payment terminal

The remaining limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 1.

As per claim 5, 
Ghosh teaches electronic payment terminal according to claim 4, wherein said electronic payment terminal comprises: at least one detection module, which detects at least one characteristic belonging to the group comprising: the-presence of said first portion of the contactless communication circuit: the-position of said first portion of the contactless communication circuit: a processing module, which is configured to process the characteristic that and deliver at least one piece of information of adaptation of the contactless communication circuit ([Figure 1, element 102]).

As per claim 6, 
Ghosh teaches electronic payment terminal according to claim 5, wherein said detection module comprises at least one magnetic detector ([0003]).

As per claim 7, 
 electronic payment terminal according to claim 5, wherein said processing module also delivers information on the-activation or deactivation of a contactless payment functionality of the electronic payment terminal (payment [0003-0006]).

Response to Arguments 
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant’s amendment to claims. The rejection above serves as the examiners response to the applicant’s arguments and the examiner maintains the interpretation of the previous claim limits.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
04/10/2021